DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 04/29/22, with respect to 35 U.S.C. 103 have been fully considered and are persuasive. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and 12 and 17,
 	 Zhou teaches a device, comprising: 
 	a client interface, situated at an access point configured to interface to transceiver devices of an access point site that receive analog radio signals from user equipment; (para [0030]).
 	a network interface configured to interface to network equipment;
	a processor; and
 	a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
	receiving, via the client interface, the analog radio signals, comprising: 
 	a first analog signal received from a first transceiver device of the transceiver devices of the access point site; and (para [0033])
 	a second analog signal received from a second transceiver device of the transceiver devices of the access point site, wherein the second transceiver device differs from the first transceiver device;  (para [0030])
 	transforming an analog signal, of the analog radio signals, to a digital signal comprising packets of data; (para [0032])
	Arena teaches TRP; (para [0069])
 	 based on a type of the network equipment, determine a protocol, from among multiple protocols, by which to encapsulate a packet of the packets; and (para [0084]).
 	transmitting, via the network interface, an encapsulated packet representative of the packet that is encapsulated according to the protocol that is determined based on the type of the network equipment. (para [0078]).
 	

 	The prior art of record do not teach “instantiating a virtual machine configured to execute a virtual network function, wherein the virtual network function performs a carrier aggregation procedure that aggregates spectrums used to communicate between a user equipment of the user equipment and the transceiver devices of the access point site in response to examining a service allocation assigned to a subscriber entity associated with the user equipment.”

 	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461